DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Aragaki et al. (JP 2005-240157 A) and Takashima et al. (US 2011/0067786) do not teach that the oxide of the coating layer B include Mn, Ni, Nb, V, or W but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 12-14, 17, 20-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aragaki et al. (JP 2005-240157 A, hereafter Aragaki ‘157, with machine translation) in view of Takahashi et al. (U.S. Patent Application Publication 2011/0039114, hereafter Takahashi ‘114).
Note: Citations to Aragaki ‘157 will refer to the location in the machine translation.
	Claim 10: Aragaki ‘157 teaches a grain oriented electrical steel sheet (abstract, title) comprising:
	a steel sheet (abstract);
	an inorganic coating, which corresponds to the claimed coating layer A, on the steel sheet (abstract), where the inorganic coating can be a nitride containing no oxygen ([0014]) and, therefore, contain less than 30 mass% oxygen; and
	an insulating tension layer, which corresponds to the claimed coating layer B, on the inorganic coating (abstract, [0007]), where the insulating tension layer contains oxides in the form of phosphate and colloidal silica and an inorganic compound ([0030]).
	Aragaki ‘157 further teaches that the amount of tension applied by the insulating tension layer to the steel affects iron loss of the steel ([0006]).

	With respect to claim 10, Aragaki ‘157 does not explicitly teach that the binding energy of 1s orbital of oxygen in the insulating tension layer is greater than 530 eV, that tension applied by the insulating tension layer to the steel sheet per 1.0 µm thickness of the insulating tension layer is not less than 4.0 MPa/µm, and that the oxide of the insulating tension layer includes Mn, Ni, Nb, V or W.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of tension applied by the insulating tension layer to the steel sheet in the grain oriented electrical steel sheet of Aragaki ‘157 because the amount of tension applied by the insulating tension layer to the steel affects iron loss of the steel, as taught by Aragaki ‘157. See MPEP 2144.05.II.

With respect to claim 10, Aragaki ‘157 does not explicitly teach that the binding energy of 1s orbital of oxygen in the insulating tension layer is greater than 530 eV, and that the oxide of the insulating tension layer includes Mn, Ni, Nb, V or W. 
Takahashi ‘114 teaches a grain oriented electrical steel sheet (abstract, title) comprising a tension layer (abstract, [0002]) comprising phosphate and silica (abstract). Takahashi ‘114 teaches that the tension can further comprise an inorganic compound in the form of manganese dioxide ([0012], [0013]), which is an oxide of an atom having an electronegativity higher than 1.5. Takahashi ‘114 teaches that the manganese dioxide improves annealing resistance of the tension film ([0020]). Both Takahashi ‘114 and Aragaki ‘157 teach grain oriented electrical steel sheet (‘157, abstract, title; ‘114, abstract, title) comprising a tension layer (‘157, abstract, [0007], [0030]; ‘114, abstract) comprising phosphate and silica (‘157, abstract, [0007], [0030]; ‘114, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the manganese dioxide taught by Takahashi ‘114 as the inorganic compound in the insulating layer in the grain-oriented steel sheet taught by Aragaki ‘157 because the manganese dioxide improves annealing resistance of the steel sheet, as taught by Takahashi ‘114.

With respect to claim 10, the modified teachings of Aragaki ‘157 do not explicitly teach that the binding energy of 1s orbital of oxygen in the insulating tension layer is greater than 530 eV.
However, it is reasonable to presume that a binding energy of 1s orbital of oxygen in the insulating tension layer of greater than 530 eV is obvious over the modified teachings of Aragaki ‘157. Support for said presumption is found in the use of like materials (i.e. binding energy of 1s orbital of oxygen in phosphate, colloidal silica, and manganese dioxide) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Aragaki ‘157’s product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 12: Aragaki ‘157 teaches that the thickness of the insulating tension film affects the interlayer resistance and space factor ([0023]).
With respect to claim 12, the modified teachings of Aragaki ‘157 do not explicitly teach that the insulating tension layer has a thickness of not less than 1.0 µm and not more than 10.0 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the insulating tension layer in the grain oriented electrical steel sheet of the modified teachings of Aragaki ‘157 because the thickness of the insulating tension film affects the interlayer resistance and space factor, as taught by Aragaki ‘157. See MPEP 2144.05.II.

Claims 13 and 17: The modified teachings of Aragaki ‘157 teach that the insulating tension layer comprises phosphate, silica, and an inorganic compound in the form of manganese dioxide, as discussed above. Manganese is an atom having an electronegativity higher than 1.5.
Aragaki ‘157 further teaches that in the insulating tension layer the primary phosphate can be present in an amount of 40% by mass, the silica can be present in an amount of 50% by mass, and an inorganic compound can be present in an amount of 9.5% by mass ([0030]).

Claims 14, 20-21, and 24: Aragaki ‘157 teaches that the inorganic coating can be a nitride ([0014]).

Claims 11, 15-16, 18-19, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aragaki et al. ‘157 in view of Takahashi et al. ‘114 as applied to claim 10 above, and further in view of Iguchi (JP 2003-129196 A, hereafter Iguchi ‘196, with machine translation).
Note: Citations to Iguchi ‘196 will refer to the location in the machine translation.
Claim 11: The modified teachings of Aragaki ‘157 teaches the limitations of claim 10, as discussed above. Aragaki ‘157 further teaches that the inorganic coating can be silicon nitride ([0014]).
With respect to claim 11, the modified teachings of Aragaki ‘157 do not explicitly teach that the inorganic coating has a thickness of not less than 0.01 µm and not more than 0.3 µm.
Iguchi ‘196 teaches a grain-oriented steel sheet (title, [0001]) comprising a steel sheet ([0012]), a silicon nitride film on the steel sheet ([0015]), and an insulating layer comprising silica and phosphate on the silicon nitride film ([0015]). Iguchi ‘196 teaches that the silicon nitride film can have a thickness of 0.2 µm ([0015]). Both Iguchi ‘196 and Aragaki ‘157 teach grain-oriented steel sheet (‘157, abstract, title; ‘196, title, [0001]) comprising a steel sheet (‘157, abstract; ‘196, [0012]), a silicon nitride film on the steel sheet (‘157, abstract, [0014]; ‘196, [0015]), and an insulating layer comprising silica and phosphate on the silicon nitride film (‘157, abstract, [0007], [0030]; ‘196, [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon nitride thickness of 0.2 µm taught by Iguchi ‘196 as the thickness of the silicon nitride layer in the grain-oriented steel sheet of the modified teachings of Aragaki ‘157 because it is a suitable thickness for the silicon nitride layer of a grain-oriented steel sheet comprising a steel sheet, a silicon nitride layer on the steel sheet, and an insulating layer comprising silica and phosphate on the silicon nitride layer, as taught by Iguchi ‘196.
Further it would have been a simple substitution that would have yielded predictable results.

Claim 15: Aragaki ‘157 teaches that the thickness of the insulating tension film affects the interlayer resistance and space factor ([0023]).
With respect to claim 15, the modified teachings of Aragaki ‘157 do not explicitly teach that the insulating tension layer has a thickness of not less than 1.0 µm and not more than 10.0 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the insulating tension layer in the grain oriented electrical steel sheet of the modified teachings of Aragaki ‘157 because the thickness of the insulating tension film affects the interlayer resistance and space factor, as taught by Aragaki ‘157. See MPEP 2144.05.II.

Claims 16 and 18: The modified teachings of Aragaki ‘157 teaches that the insulating tension layer comprises phosphate, silica, and an inorganic compound in the form of manganese dioxide, as discussed above. Manganese is an atom having an electronegativity higher than 1.5.
Aragaki ‘157 further teaches that in the insulating tension layer the primary phosphate can be present in an amount of 40% by mass, the silica can be present in an amount of 50% by mass, and an inorganic compound can be present in an amount of 9.5% by mass ([0030]).

Claims 19, 22-23, and 25: Aragaki ‘157 teaches that the inorganic coating can be a nitride ([0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713